Name: Commission Regulation (EC) No 2377/96 of 13 December 1996 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  beverages and sugar;  cooperation policy;  economic policy
 Date Published: nan

 14. 12 . 96 EN Official Journal of the European Communities No L 325/7 COMMISSION REGULATION (EC) No 2377196 of 13 December 1996 amending Regulation (EC) No 1261196 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2537/95 (2), and in particular Article 2 and Articles 3 (4) and 4 (4) thereof, Whereas Annex II to Commission Regulation (EC) No 1261 /96 (3) fixes the aid necessary to permit the supply of Community wine to the Canary Islands for the period 1 July 1996 to 30 June 1997; whereas that aid was fixed on the basis of the amounts laid down for export refunds on Community wines; whereas those refunds have recently been reduced by Commission Regulation (EC) No 2083/96 (4) amending Regulation (EC) No 2805/95 (^ fixing the export refunds in the wine sector; Whereas the application of the criteria for fixing Commu ­ nity aid to the current situation on the market in the product group in question and in particular to the quota ­ tions or prices for those products in the European part of the Community and on the world market results in the aid for supplies to the Canary Islands being fixed at the levels set out in the Annex; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1261 /96 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 260, 31 . 10 . 1995, p . 10 . 0 OJ No L 163, 2. 7. 1996, p. 15 . (4) OJ No L 279, 31 . 10 . 1996, p . 23 . 0 OJ No L 291 , 6 . 12. 1995, p. 10 . No L 325/8 EN Official Journal of the European Communities 14. 12. 96 ANNEX 'ANNEX II Aid granted in respect of the products listed in Annex I (ecu/hi) Product code Aid applicable to products coming from the Community 2204 21 79 120 4,782 2204 21 79 220 4,782 2204 21 79 180 17,398 2204 21 79 280 20,369 2204 21 79 910 4,782 2204 21 80 180 17,398 2204 21 80 280 20,369 2204 21 83 120 4,782 2204 21 83 180 23,764 2204 21 84 180 23,764 2204 29 62 120 4,782 2204 29 62 220 4,782 2204 29 62 180 17,398 2204 29 62 280 20,369 2204 29 62 910 4,782 2204 29 64 1 20 4,782 2204 29 64 220 4,782 2204 29 64 180 17,398 2204 29 64 280 20,369 2204 29 64 910 4,782 2204 29 65 120 4,782 2204 29 65 220 4,782 2204 29 65 180 17,398 2204 29 65 280 20,369 2204 29 65 910 4,782 2204 29 71 180 17,398 2204 29 71 280 20,369 2204 29 72 180 17,398 2204 29 72 280 20,369 2204 29 75 180 17,398 2204 29 75 280 20,369 2204 29 83 120 4,782 2204 29 83 180 23,764 2204 29 84 180 23,764'